


PURCHASE AGREEMENT AND DEPOSIT RECEIPT


This Agreement (the “Agreement”) is made and entered into to be effective as of
March 16, 2016 (“Effective Date”) by and among Interwest Capital Corporation or
its assignee, hereinafter designated as "Buyer," and TOTB Miami, LLC., as to
that portion of the Property (as herein defined) owned by it, and TOTB North,
LLC, as to that portion of the Property (as defined herein) owned by it,
hereinafter each designated as a "Seller" and collectively as the “Sellers”.
Collectively the Sellers own the Property.


1.  PROPERTY.  Subject to and upon the terms and conditions set forth in this
Agreement, Buyer hereby agrees to purchase from Sellers, and Sellers, as to the
respective units owned by each, agree to sell to Buyer approximately 329
residential units, consisting of 169 condominium units and 160 apartment units.
The entire property is commonly known as Treasures on the Bay and is located at
1900 S. Treasure Drive, North Bay Village, FL, 33141 (“Land”), and is legally
described as set forth on Exhibit “A” attached hereto and made a part hereof
(the “Property”).  In addition to the Land, the definition of Property includes
and Sellers, as to the respective portions of the Property owned by each Seller,
will, subject to and upon the terms conditions of this Agreement, also convey
the following: (a) all right, title and interest of Sellers in any buildings,
structures and other improvements on the Land (the “Improvements”); (b) all
right, title and interest of Sellers in any existing leases or other agreements
demising space in or providing for the use or occupancy of the Improvements
and/or Land (the “Leases”), and any prepaid rents and deposits, security or
otherwise (“Security Deposits”), paid to Sellers by tenants (“Tenants”) holding
under the Leases; (c) all right, title and interest of Sellers, if any, in (i)
any items of tangible personal property on the Land or the Improvements; (ii)
any plans and specifications actually in the possession or control of a Seller
pertaining to the Improvements, (iii) any licenses, permits, entitlements,
guaranties and warranties (construction and building related or otherwise),
architectural or engineering plans and specifications, development rights and
utility capacity regarding the Land or the Improvements, and (iv) all intangible
property, any trademarks and trade names used with the Land and/or the
Improvements (collectively, the “Personal Property”); (d) all right, title and
interest of Sellers, if any, in maintenance, parking, service, supply and other
service contracts, including, without limitation, equipment leases and other
capital leases affecting the Land, Improvements and/or Personal Property (the
“Service Contracts”), excluding Seller’s existing property management agreement
for the Property and the Rejected Contracts (as hereinafter defined).  Buyer
agrees to assume all of the Service Contracts at the Closing, other than the
Rejected Contracts.  Buyer shall notify Seller in writing prior to the
expiration of the Feasibility Period in the event Buyer desires to have any of
the Service Contracts canceled at the Closing (the “Rejected Contracts”). Seller
hereby agrees to send cancellation notices with respect to the Rejected
Contracts upon consummation of the Closing and agrees to pay any fee or penalty
required as a result of the termination of any Rejected Contract; and (e) all
right, title and interest of Sellers, if any, in (i) any adjacent and/or
contiguous streets, roads, avenues, alleys, and rights of way; (ii) any rivers,
streams, and strips and gores of land adjoining, adjacent and contiguous to the
Land; (iii) any easements, rights of ingress and egress, rights of way, and
rights under any covenants, conditions and/or restrictions appurtenant to the
Land; (iv) any water rights pertaining to the Land; and (v) any rights, titles
and interests appurtenant to the Land and the foregoing items.


 
1

--------------------------------------------------------------------------------

 
The above-listed items in this Agreement are collectively considered the
“Property”. The “Property” does not include any rights of Seller in (i) rents or
other amounts received or due prior to the Closing, (ii) any other claims or
rights with respect to the Land and/or Improvements for the period prior to the
Closing, or (iv) any rights, titles or interests in or pertaining to any real
property other than the Land.


2.  PURCHASE PRICE.  The purchase price to be paid by Buyer to Sellers for the
property to be sold, transferred and conveyed herein shall be in the amount of
Eighty-Two Million Dollars ($82,000,000) (the “Purchase Price”).  An earnest
money deposit in the sum of Five Hundred Thousand Dollars ($500,000) (“Initial
Deposit”) shall be deposited with the Escrow Agent (as herein defined) within
Three (3) days after Escrow (as hereinafter defined) is opened. Upon expiration
of the Feasibility Period (as such term is defined in Section 10(a) hereof) and
provided that Buyer has not elected to terminate this Agreement prior to end of
the Feasibility Period as provided in Section 10(b) hereof, Buyer shall deposit
with Escrow the sum of Five Hundred Thousand Dollars ($500,000) as an additional
deposit (“Additional Deposit”, together with the Initial Deposit shall be
referred to herein as the “Deposit”).  The balance of the purchase price in the
sum of Eighty-One Million Dollars ($81,000,000), subject to prorations and
adjustments as herein provided, shall be deposited into Escrow on or before the
date of Closing (as herein defined).


3. ESCROW AGENT. Upon execution of this Agreement, Sellers and Buyer shall open
escrow (“Escrow”) with First American Title Insurance Company 13450 West Sunrise
Boulevard, Suite 300, Sunrise Florida 33323; Attn: Erika L. Cleaves, Escrow
Coordinator; Tel: (954) 839-2928; Email ecleaves@firstam.com (“Escrow
Agent”).  Shumaker, Loop & Kendrick, LLP (“Title Agent”), 101 East Kennedy
Boulevard, Suite 2800, Tampa, Florida 33602, Attention: W. Kent Ihrig, Esq,
Telephone Number: (813) 229-7600, Facsimile Number: (813) 229-1660, Electronic
Mail: kihrig@slk-law.com, an authorized agent of First American Title Insurance
Company (“Title Company”), shall act as Title Agent for this transaction.
 
 
4.  PURCHASE OF PROPERTY IN AS-IS WHERE-IS CONDITION.  The parties agree that
Buyer is to purchase the Property "as is, where is, and with all faults" that
is, in its present condition, and that Seller makes no warranties or
representations regarding the Property or its use or condition, whether express
or implied, and SELLERS DO HEREBY DISCLAIM ANY AND ALL SUCH WARRANTIES OR
REPRESENTATIONS EXPRESS OR IMPLIED, REGARDING THE CONDITION, VALUE, USE,
HABITABILITY, MERCHANTABILITY OR FITNESS, SUITABILITY OR ADEQUACY FOR ANY
PARTICULAR PURPOSE.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
BUYER ACKNOWLEDGES THAT BUYER HAS NOT RELIED, AND IS NOT RELYING, UPON ANY
INFORMATION, DOCUMENT OR OTHER LITERATURE, MAPS, PLANS, PROJECTION, PROFORMA,
STATEMENT, REPRESENTATION, GUARANTEE OR WARRANTY (WHETHER EXPRESS OR IMPLIED,
ORAL OR WRITTEN, MATERIAL OR IMMATERIAL) THAT MAY HAVE BEEN GIVEN BY OR MADE BY
OR ON BEHALF OF SELLERS.  Buyer shall have the right, during the Feasibility
Period, at Buyer's expense, to have one or more professionals of its choice
inspect the Property.  Buyer shall indemnify and hold Sellers harmless from all
liability, claims, liability for strict liability, losses, damages, costs and
expenses, including attorneys’ fees arising out of or resulting from the
performance of any such inspection; provided, however, the indemnity which is
the subject of this Section 4 shall not cover liability arising from
pre-existing conditions of the Property unless such pre-existing conditions are
exacerbated by Buyer or its consultants, agents, contractors, employees,
representatives or invitees, in which case Buyer shall be liable for and to the
extent of the exacerbated condition of the Property and not the pre-existing
condition.  The provisions of this Section shall survive the Closing or
termination of this Agreement.


 
2

--------------------------------------------------------------------------------

 
Within Five (5) business days of execution of this agreement Sellers shall
provide Buyer the following information:


a)  
All relevant documentation in Sellers’ possession regarding the Property,
including but not limited to, surveys, inspection reports, plat maps, and
studies; and

b)  
The items set forth in Exhibit “C”



5.   CLOSING.  The closing of the Property (the “Closing”) shall occur on that
date which is fifteen (15) days following (but in no event sooner than thirty
(30) days following the end of the Feasibility Period)  the issuance by the
Miami-Dade County Department of Regulatory and Economic Resources-Division of
Environmental Resources Management's ("DERM") of a No Further Action Letter
(“NFA”) to Seller with respect to the Environmental Matters (as such term is
defined in Section 13(a)(vii)) and DERM shall have approved, as a condition of
the issuance of such NFA, restrictive covenants with respect to the Property
consisting only of the following (1) that X-Groundwater from the Property shall
not be used for drinking water purposes and (2) that X-Groundwater from the
Property shall only be withdrawn for the purposes of monitoring of pollution
(the “DERM Restrictive Covenants”), but not later than one hundred eighty (180)
days after the expiration of the Feasibility Period.  In the event that that
DERM has not issued the NFA (and as conditioned upon DERM’s approval of the DERM
Restrictive Covenants) within one hundred eighty (180) days following the
expiration of the Feasibility Period, Buyer shall have the option, exercised in
the manner hereinafter provided, of (i) terminating this Agreement, (ii)
extending the period for obtaining the NFA, and, thus, the Closing, by an
additional thirty (30) days from the expiration of the original one hundred
eighty (180) day period (the “First DERM Extension Election”), or (iii) waiving
receipt of the NFA and proceeding with the acquisition of the Property, in which
latter case the Closing shall occur on that date which is fifteen (15) days
after that date which is one hundred eighty (180) days following expiration of
the Feasibility Period. Buyer’s election as provided in the immediately
preceding sentence shall be made by giving written notice to Seller and Escrow
Agent within five (5) days after said one hundred (180) day period.  In the
event that Buyer shall fail to give such notice, it shall be deemed to have
waived receipt of the NFA as a condition of Closing and Closing shall occur on
the date set forth in clause (iii) of the penultimate sentence to this sentence.


 
3

--------------------------------------------------------------------------------

 
In the event that that Buyer has timely made the First DERM Extension Election
and thereafter DERM has not issued the NFA (and as conditioned upon DERM’s
approval of the DERM Restrictive Covenants) within two hundred ten (210) days
following the expiration of the Feasibility Period, Buyer shall have the option,
exercised in the manner hereinafter provided, of (i) terminating this Agreement,
(ii) extending the period for obtaining the NFA, and, thus, the Closing, by an
additional thirty (30) days from the expiration of the extended thirty (30) day
period as a result of Borrower’s exercise of First DERM Extension Election (the
“Second DERM Extension Election”), or (iii) waiving receipt of the NFA and
proceeding with the acquisition of the Property, in which latter case the
Closing shall occur on that date which is fifteen (15) days after that date
which is two hundred ten (210) days following expiration of the Feasibility
Period. Buyer’s election shall be made by giving written notice to Seller and
Escrow Agent within five (5) days after the thirty (30) day extended period as a
result of Borrower’s exercise of the First DERM Extension Election.  In the
event that Buyer shall fail to give such notice, it shall be deemed to have
waived receipt of the NFA as a condition of Closing and Closing shall occur on
the date set forth in clause (iii) of the penultimate sentence to this sentence.


In the event that that Buyer has timely made both the First DERM Extension
Election and the Second DERM Extension Election and thereafter DERM has not
issued the NFA (and as conditioned upon DERM’s approval of the DERM Restrictive
Covenants) within two hundred forty (240) days following the expiration of the
Feasibility Period, Buyer shall have the option, exercised in the manner
hereinafter provided, of (i) terminating this Agreement, or (ii) waiving receipt
of the NFA and proceeding with the acquisition of the Property, in which latter
case the Closing shall occur on that date which is fifteen (15) days after that
date which is two hundred forty (240) days following expiration of the
Feasibility Period. Buyer’s election shall be made by giving written notice to
Seller and Escrow Agent within five (5) days after the thirty (30) day extended
period as a result of Borrower’s exercise of the Second DERM Extension
Election.  In the event that Buyer shall fail to give such notice, it shall be
deemed to have waived receipt of the NFA as a condition of Closing and Closing
shall occur on the date set forth in clause (ii) of the penultimate sentence to
this sentence.


If Buyer terminates the Agreement under the terms of this Section 5, the Deposit
shall be fully refunded and returned to Buyer and this Agreement shall be of no
further force and effect, except for the obligations which survive Closing.


(a)  
Delivery of Documents by Sellers.

 
At the Closing, in addition to any other documents specifically required to be
delivered or acts required to be done pursuant to this Agreement, Sellers will
deliver, or cause to be delivered, to Buyer the following:
 
 
4

--------------------------------------------------------------------------------

 
(i)           Deed.  Executed Special warranty deeds in the form attached to
this Agreement as Exhibit “B” to the respective units comprising the Property
owned by each Seller, duly executed and acknowledged by each Seller in form as
is acceptable to the Title Company for the purposes of insuring title to the
Property and in proper form for recording;
 
(ii)            Assignment and Assumption of Leases and Contracts.  An executed
counterpart of the assignment and assumption of leases and contracts in the form
attached to this Agreement as Exhibit “D,” of each Seller’s respective rights
under all Leases, intangible property and contracts (other than the Rejected
Contracts) relating to the Property;
 


(iii)           Bill of Sale and General Assignment. An executed Bill of Sale
and General Assignment in the form attached to this Agreement as Exhibit “E”.


(iv)           FIRPTA Certificate.  An executed Foreign Investors Real Property
Tax Act Certificate in the form attached to this Agreement as Exhibit “F”;


(v)           Tenant Notice Letter. An executed letter addressed to Tenants
notifying them of the change in ownership, in the form attached to this
Agreement as Exhibit “G”;


(vi)           Certificate of Seller. An executed Certificate of Seller that all
of Seller's warranties and representations remain true as of the Closing in the
form attached to this Agreement as of Exhibit “H”;


(vii)          Notice Letter. An executed letter to the taxing authorities,
utility companies, and such other entities as may be appropriate advising such
entities of the sale, which letters shall be in form reasonably acceptable to
Buyer;


(viii)         Condominium Association Estoppel.  An estoppel from each
condominium association related to the Property that Seller is not in default
under the each condominium declaration;
 
(ix)           All final (i) certificates of occupancy, (ii) construction and/or
contractor affidavits (iii) lien waivers and (iv) termination of all notices of
commencement, if any, related to the Property;
 
(x)            Settlement Statement.  A duly executed settlement statement;
 
(xi)           Manager’s Certificate. An incumbency certificate and resolution
of the governing body of each Seller evidencing the authority of the person
executing this Agreement and the Deed or Deeds to the Property;
 
 
5

--------------------------------------------------------------------------------

 
(xii)           Title Company Requirements.  Evidence satisfactory to the Title
Company of each Seller’s authority to execute and deliver the documents
necessary to consummate the transaction contemplated hereby as well as any and
all affidavits and other instruments and documents which the Title Company shall
reasonably require in order to insure title to the Property to Buyer; and
 
(xiii)          Additional Documents.  Such other documents as may be reasonably
required to consummate the transactions herein contemplated and reasonably
requested by Buyer or its representatives; provided that Sellers shall not be
obligated to cause the delivery of any such instrument or document that would
increase or expand Sellers’ obligations or liability under this Agreement.
 
(b)           Deliveries by Buyer. At the Closing, in addition to any other
documents specifically required to be delivered or required to be done pursuant
to this Agreement, Buyer will deliver, or cause to be delivered, to Sellers:
 
(i)             Balance of Purchase Price.  By bank wire transfer of immediately
available funds (directly or by payment to the Escrow Agent for each Seller’s
account) the balance of the Purchase Price;
 
(ii)           Assignment and Assumption of Leases, Intangible Property and
Contracts.  An executed counterpart of the assignment and assumption of all
Leases, intangible property and contracts in the form attached to this Agreement
as Exhibit “D”
 
(iii)          Settlement Statement.  A duly executed settlement statement;
 
(iv)          Title Company Requirements.  Evidence satisfactory to the Title
Company of Buyer’s authority to execute and deliver the documents necessary to
consummate the transaction contemplated hereby as well as any and all affidavits
and other instruments and documents which the Title Company shall reasonably
require in order to insure title to the Property to Buyer; and
 
(v)           Additional Documents.  Any other documents, instruments or
agreements reasonably necessary to effectuate the transactions contemplated by
this Agreement and reasonably requested by Sellers or their representatives;
provided that Buyer shall not be obligated to cause the delivery of any such
instrument or document that would increase or expand Buyer’s obligations or
liability under this Agreement.
 
6.  TITLE AND CLOSING FEES AND COSTS. Sellers shall pay the following: (i) the
premium for an owner’s policy of title insurance policy, which shall be in the
amount of the Purchase Price, (ii) the title search fees therefor, if
applicable, for any corrective instrument in order to cure any title defect,
(ii) all the State of Florida and Miami-Dade County Documentary Stamp Taxes or
any other applicable transfer taxes, (iii) recording fees, including, but not
limited to, the Special Warranty Deeds conveying title to the Property and (iv)
one-half of escrow charges or closing fees charged by the Escrow Agent. Buyer
shall the following: (i) pay one-half of the escrow charges or closing fees
charged by the Escrow Agent, (ii) the premium and cost of issuance of any
mortgagee’s policy of title insurance (provided, however that this Agreement is
not contingent on mortgagee financing), (iii) any endorsements to the owner’s
(or any mortgagee’s) policy of title insurance requested by Buyer (or its
mortgagee, if any), (iv) the cost of any new survey obtained by Buyer, (v) all
costs related to its inspection of the Property, and (vi) costs relating to any
financing obtained by Buyer. The foregoing notwithstanding, if either party
defaults under this Agreement after the lapsing of the Feasibility Period then
the party in default shall pay all escrow charges charged by the Escrow Agent.
 
 
 
6

--------------------------------------------------------------------------------

 
7.  EXAMINATION OF TITLE.  In addition to any encumbrances referred to herein,
Buyer shall take title to the Property subject to: (1) real estate taxes for the
year of closing and thereafter, (2) assessments not yet due, (3) Leases and
Service Contracts currently in place, (4) covenants, conditions, restrictions,
rights of way and easements of record, if any, as of the date of this Agreement,
and (5) the DERM Restrictive Covenants.  With respect to (1) (2) and (3) above,
Buyer shall only be financially liable for Buyer’s prorata share, as further set
forth in Section 8.  Within five (5) days from the Effective Date of this
Agreement, Sellers shall provide Buyer with the existing survey (“Survey”) and
order a title commitment (“Title Commitment”) for the issuance of an owner’s
policy of title insurance from the Title Company.  Buyer may, at its expense,
obtain an updated survey (the “New Survey”) of the Property.  Seller shall cause
an independent municipal lien search company to perform a municipal lien search
of the Property and Seller shall have all municipals liens removed from title
prior to Closing at Seller’s expense.  On or prior to the expiration of the
Feasibility Period, as hereinafter defined, Buyer shall notify Seller in writing
of any items in the Title Commitment, the Survey, and/or the New Survey, which
Buyer finds objectionable (the “Title and Survey Objections”).  If Buyer does
not timely deliver such written notice to Seller, then Buyer will be deemed to
have approved all items reflected in the Title Commitment, and the Survey or the
New Survey.  On or prior to Closing, Seller shall be obligated to remove or
cause to be removed any monetary liens consented to or caused by Seller prior to
or after the Effective Date.  All exceptions to title contained in the Title
Commitment other than monetary liens shall be deemed approved unless written
objection is delivered to Sellers on or prior to the expiration of the
Feasibility Period.  Upon receipt of the Title and Survey Objections, Sellers
shall notify Buyer in writing within ten (10) days of their receipt thereof
whether or not the Sellers elect to cure the Title and Survey Objections prior
to Closing.  If, however, Sellers elect not to cure all or any Title and Survey
Objections, Buyer may either (1) terminate the Agreement, in which case the
Deposit shall be returned to Buyer, or (2) proceed with the purchase of the
Property subject to such exceptions.  If one of the Title and Survey Objections
Seller’s elects not to cure is a monetary lien, with respect to (1) set forth
above, Buyer shall also be entitled to Transaction Costs, as hereinafter
defined.  If Buyer elects to proceed with this transaction under the terms of
this Agreement, then within five (5) days of receipt of Sellers’ written
notification not to cure, Buyer shall notify Sellers in writing of its election
to proceed with the transaction and Buyer shall be deemed to have waived the
Title and Survey Objections and elected the purchase the Property.


 
7

--------------------------------------------------------------------------------

 
8.  PRORATIONS.   The following items will be prorated between Sellers and Buyer
at the Closing:
(a)   Rent, association fees, assessments from the operation of the Property
received by Seller for the calendar month in which the Closing occurs will be
prorated.


(b)           Rent, assessments and/or association fees which are unpaid or
delinquent as of the Closing will not be prorated, but such unpaid or delinquent
rent collected after the Closing will be delivered: (i) first, all rent,
assessments and/or association fees received by Buyer after the Closing will be
applied first to current rents, assessments and/or association fees and then to
delinquent rents, assessments and/or association fees in inverse order of
maturity; (ii) second, Buyer will deliver to Sellers any such rents, assessments
and/or association fees relating to the period prior to the Closing within
fifteen (15) days after the receipt of such rent; (iii) Buyer agrees that after
the Closing it will use commercially reasonable efforts to collect such amounts,
provided, however, that Buyer will have no obligation to institute legal
proceedings, including an action for unlawful detainer, against a Tenant owing
any such amounts); (iv) if after the expiration of sixty (60) days from the
Closing, Buyer has been unsuccessful in collecting delinquent rents and or
association fees to which Sellers are entitled from Tenants, then Seller may sue
such Tenants to collect the delinquent rent to which Sellers are entitled, but
Seller may not as a part of such lawsuit seek to terminate such Tenant’s lease
of the Property or affect such Tenant’s occupancy of the Property; and (v)
Sellers retain all rights regarding any former Tenant who is not occupying space
at the Property as of the Closing.


(c)           All ordinary operating expenses of the Property including, without
limitation, utility charges, maintenance, management and other service charges,
expenses and charges under the Service Contracts, licenses, permits and all
other normal operating charges regarding the Property, will be prorated.


(d)           All personal property taxes and other assessments against the
Property or any portion of the Property for the tax year during which the
Closing occurs will be prorated between Buyer and Sellers, as of the Closing.


(e)           All ad valorem taxes levied or assessed against the Property or
any portion of the Property for the tax year during which the Closing occurs
will be prorated between Buyer and Sellers as of the Closing based on the
assessment of such taxes for the year of the Closing, with Sellers being charged
for all of same from the beginning of the year through the day immediately
preceding the Closing and Buyer being charged for all of same thereafter,
including the Closing, through the end of the year. If at the time of Closing,
(i) the assessed valuation for the current year has not yet been fixed, taxes
will be prorated based upon the assessed valuation for the previous tax year and
the current year’s tax rate; (ii) the tax rate for the current year has not yet
been fixed, taxes will be prorated based upon the tax rate for the previous tax
year and the current year’s assessed valuation; or (iii) the tax rate and the
assessed valuation for the current year have not yet been fixed, ad valorem
taxes will be prorated based upon the most current tax rate and/or assessed
valuation of the Property.  Due to the fact that the 2016 ad valorem taxes will
not be known at the time of Closing, Sellers agree that in addition to the
proration amount to be credited to Buyer at Closing for ad valorem taxes under
this subsection, Buyer shall receive an additional credit of Ten Thousand
Dollars ($10,000) at Closing.  If any portion of the Property has been assessed
for ad valorem real estate tax purposes at such rates (by exemption or
otherwise) as would cause additional taxes being due with the change in
ownership of the Property or a subsequent change in the use of the Property,
Buyer agrees to pay all such taxes and to indemnify, defend and hold Sellers
harmless against all claims and liability for such taxes.  All ad valorem tax
prorations made at Closing shall be deemed final and no amount prorated under
this subsection (e) shall thereafter be re-prorated or subject to adjustment.


 
8

--------------------------------------------------------------------------------

 
If the exact amount of any item to be prorated is not known as of the Closing,
the proration will be based upon a reasonable estimate made by Seller.  Except
for the items set forth in subsection (e) above, as soon after Closing as the
exact amount of the item is known, but in no event later than sixty (60) days
following Closing, the proration shall be adjusted and cash adjustments shall be
made by Buyer and Sellers.  Sellers and Buyer agree to cooperate and use their
best efforts to make such adjustments and to pay to each other any amounts owed.


For purposes of calculating prorations under this Agreement, Buyer will be
deemed to be in ownership of the Property, and, therefore entitled to the income
therefrom and responsible for the expenses thereof, for the entire day upon
which the Closing occurs. All prorations will be made on the basis of the actual
number of days of the month which will have elapsed as of the day of the Closing
and based upon the actual number of days in the month and a three hundred
sixty-six (366) day calendar year.  In the event the ad valorem taxes and other
assessments with respect to the Property for the year of Closing based on the
purchase of the Property by Buyer, Seller shall not be liable for any resulting
increase in the ad valorem taxes or assessments.




9.  EVIDENCE OF TITLE.  Title as to the units comprising the Property owned by
each Seller shall be conveyed from each Seller to Buyer by a Special Warranty
Deed in the form attached hereto as Exhibit “B”.


10.  FEASIBILITY PERIOD.


(a) Buyer shall have forty-five (45) days from the Effective Date (the
“Feasibility Period”) to conduct, at its sole cost and expense, such independent
investigations, studies and tests as Buyer deems to be necessary or appropriate
concerning Buyer’s proposed ownership, operation, use, development and/or
suitability of the Property for Buyer’s intended purposes; provided, however,
that in the event of any damage to the Property or any adjoining property as a
result of the conduct such inspections, Buyer shall, at its sole cost and
expense, immediately restore the Property or any such adjoining property to its
condition as existed immediately prior to such damage or destruction, failing
which Sellers shall be entitled to undertake and complete such restoration and
charge Buyer for the cost thereof.  Such investigation may include, without
limitation, appraisals, soils and engineering tests, intrusive testing,
environmental studies, hazardous substance studies, biological surveys, property
surveys, investigation concerning the availability of development approvals
required from any governmental agencies for Buyer’s proposed operation, use, or
development of the Property, the imposition or increase of any fees, change, or
exceptions by any governmental agencies and such economic feasibility and
marketing studies deemed appropriate.  Buyer may freely consult with any
governmental agency concerning the condition of the Property, the project, its
entitlements or regulatory terms and conditions of approval.


 
9

--------------------------------------------------------------------------------

 
(b) Buyer shall be entitled to terminate this Agreement in the event that any
such inspection is unacceptable to Buyer, in Buyer’s sole discretion, by
delivering to Sellers, with a copy to the Escrow Agent, of a written notice of
termination on or before 5:00 p.m. (Pacific Time) on or prior to the expiration
of the Feasibility Period.  In the event of such timely termination, the Deposit
to the extent then paid shall be returned to Buyer.  In the event that Buyer
does not timely terminate this Agreement as herein provided, then, it shall be
conclusively presumed that Buyer has approved and accepted the Property and
Buyer shall be obligated to immediately pay to escrow agent the Additional
Deposit as provided in clause (b) of Section 2 hereof, and all Deposits shall
thereupon be non-refundable to Buyer, except as otherwise provided in this
Agreement and in the event of Sellers’ default as herein provided.


11.  NOTICES.  Any notices and demands as required by this Agreement and escrow
shall be given in writing by registered mail or certified mail, overnight
courier service, postage prepaid, return receipt requested, or email and shall
be effective upon receipt.  Notice shall be addressed as follows:


Sellers:                                                                                                     Buyer:


Owens Financial Group,
Inc.                                                                Interwest
Capital Corporation
Attn: William
Owens                                                                            
Attn: Elliot Burrell
                  Attn: Alex Roudi
2221 Olympic
Blvd.                                                                               
7724 Girard Avenue Suite 300
                Walnut Creek, CA
94595                                                                       La
Jolla, CA 92037

                                  Tel: (858) 777-0100
                  Email: Alex@interwestcapital.com
  Elliott@interwestcapital.com
With Copy to:


A.Nick Shamiyeh,
Esq.                                                                        
Monique Talamantez, Esq.
ATTORNEYS AT
LAW                                                                      
Interwest Capital Corporation
2221 Olympic
Blvd.                                                                                7724
Girard Avenue Suite 300
Walnut Creek, CA
94595                                                                       La
Jolla, CA 92037
Tel:                                                                                                          
Tel: (858) 777-0100
Email:                                                                                                       
Email: Monique@interwestcapital.com


 
10

--------------------------------------------------------------------------------

 
And to :


W. Kent Ihrig,
Esq.                                                              Robert Brown,
Esq.
 
Shumaker, Loop & Kendrick, LLP
Procopio, Cory, Hargreaves & Savitch

 
101 East Kennedy Boulevard
LLP

Suite
2800                                                                             
525 B Street, Suite 2200
Tampa, Florida 33602                                                          
San Diego, California 92101
Tel: (813)
229-7600                                                               Tel:
(619) 515-3268
Email:
kihrig@slk-law.com                                                  Email:
robert.brown@procopio.com


12.  EXECUTION OF DOCUMENTS.  Each of the parties hereto shall execute any and
all papers and documents reasonably necessary to effectuate the purpose of this
Agreement and do all acts necessary to carry out the terms of this Agreement.


13.   REPRESENTATIONS AND WARRANTIES AND COVENANTS.


(a) Representations and Warranties of Sellers: Subject to and except as may be
otherwise forth in the Due Diligence Documents in Exhibit “C”, Sellers represent
and warrant to Buyer:


i.  
Each Seller is a Florida limited liability company. The execution and delivery
of this Agreement by the signatories to this Agreement on behalf of each Seller
and performing this Agreement by each Seller have been duly authorized by each
Seller.



ii.  
There is no action, suit or proceeding pending or, to the best of Sellers’
knowledge, threatened against or affecting Sellers which could adversely affect
Sellers’ ability to consummate this transaction contemplated by this Agreement
or perform any of its obligations under this Agreement, in any court or
municipal department, commission, board, bureau, agency or other governmental
instrumentality.



iii.  
Neither the entering into of this Agreement nor consummating the transaction
contemplated will constitute a violation or breach by Sellers of any agreement
or other instrument to which Sellers is a party, or to which it is subject or by
which any of its assets or properties may be affected, or of any judgment,
order, writ, injunction or decree issued against or imposed upon it.



iv.  
No consent or approval of any person or entity or governmental authority is
required regarding the execution and delivery of this Agreement by Sellers or
the consummation by Sellers of the transactions contemplated or the performance
by Sellers of its obligations under this Agreement.

 
 
11

--------------------------------------------------------------------------------

 
 
v.  
There are no attachments, executions, assignments for the benefit of creditors,
or voluntary or involuntary proceedings in bankruptcy or under other debtor
relief laws contemplated by, pending, or threatened against Sellers.



vi.  
Sellers are not, and will not become, a person or entity with whom United States
persons or entities are restricted from doing business under regulations of the
Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons list),
or under any statute, executive order (including the September 24, 2002,
Executive Order blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism) or other governmental action
and is not and will not engage in any dealing or transaction or be otherwise
associated with such persons or entities.



vii.  
Except for certain existing arsenic contamination on certain portions of the
Land and prior petroleum leakage which has been closed, both of which are
disclosed in the Due Diligence Documents (the “Environmental Matters”), Sellers
have received no notice concerning the Property from any governmental authority
about a violation of any federal, state, county, or city statute, ordinance,
code, rule, or regulation or stating that any investigation has commenced or is
contemplated regarding any violation.



viii.  
There is no pending or threatened litigation or administrative proceeding
affecting the Property.



ix.  
To the best of Seller’s knowledge, all financial information provided by Sellers
to Buyer is accurate in all material respects.



x.  
No condemnation or taking of all or any portion of any of the Property by any
governmental authority is pending or threatened against the Property in writing
by any authority with the power of eminent domain.



xi.  
Seller has not received any notices from any insurance company of any defects or
inadequacies in the Property or any part thereof which would materially and
adversely affect the insurability of the Property or the premiums for the
insurance thereof.



xii.  
Other than the Environmental Matters, to Sellers’ knowledge, no hazardous
substances, solid wastes, or other substances known or suspected to pose a
threat to health or the environment have been disposed of or otherwise released
on or to the Property or exist on or within any portion of the Property.

 
 
12

--------------------------------------------------------------------------------

 
 
xiii.  
Other than the Environmental Matters, Sellers have not received written notice
from any governmental authority of any material violation at the Property of
laws relating to Hazardous Substances (as hereinafter defined) which violation
occurred during Sellers’ ownership of the Property and remains uncured in any
material respect.



xiv.  
Except pursuant to this Agreement, Sellers have not granted any person or entity
any options or rights of first refusal or similar rights to purchase or
otherwise acquire the Property or any portion thereof which have not expired or
been otherwise terminated or waived.



xv.  
Sellers have not received any notices from the condominium associations related
to the Property indicating that Seller is in violation or default of all or any
of the condominium declarations and Seller is not aware of any violation or
default by Seller under any of the condominium declarations.



xvi.  
 To the best of Seller’s knowledge, there are no pending or threatened
construction liens against the Property.  If after the Effective Date a
construction lien arises, Seller has until Closing to have the construction lien
removed or sufficiently bonded.



xvii.  
The copies of the Service Contracts and Leases are true, correct, and to the
extent available, complete copies of such Service Contracts and Leases, which,
to Sellers’ knowledge, have not been modified except as set forth in the copies
thereof or otherwise disclosed by Seller to Buyer.



If prior to the Closing, Sellers notify Buyer of, or Buyer discovers, any
material breach of any of Sellers’ representations or warranties set forth above
(other than those set forth in clause x, which shall be subject to Section 21,
and clause xvi which shall be subject to the provisions of said clause xvi), in
which case, Buyer shall give written notice to Seller specifically detailing the
alleged breach, and thereupon Seller shall have such time as is necessary to
cure such breach, not to exceed thirty (30) days after the date of Seller’s
notification to Buyer of such material breach or the date of Seller’s receipt of
Buyer’s written notice to Seller, as aforesaid, in which to cure such breach,
and if such cure period extends beyond the date of Closing established pursuant
to Section 5 hereof, the date of Closing shall be extended by a like number of
days.  In the event that Seller is unable to cure such material breach (other
than any breach related to clause x and clause xvi above) then Buyer may, as
Buyer’s sole remedy, either (i) terminate this Agreement and receive a refund of
the Deposit plus Transaction Costs from Sellers, or (ii) waive any such breach
and proceed with the Closing with no reduction of the Purchase Price. Buyer’s
failure to terminate this Agreement after Buyer learns of any material breach of
any of Sellers’ representations or warranties set forth above prior to the
Closing will constitute Buyer’s waiver of any claim based on such breach.


(b) Representations and Warranties of Buyer: Buyer represents and warrants to
Seller:
 
 
13

--------------------------------------------------------------------------------

 
 
i.  
Buyer is a California corporation. The execution and delivery of this Agreement
by the signatories to this Agreement on behalf of Buyer and performing this
Agreement by Buyer have been duly authorized by Buyer.



ii.  
There is no action, suit or proceeding pending or, to the best of Buyer’s
knowledge, threatened against or affecting Buyer which could adversely affect
Buyer’s ability to consummate this transaction contemplated by this Agreement or
perform any of its obligations under this Agreement, in any court or municipal
department, commission, board, bureau, agency or other governmental
instrumentality.



iii.  
Neither the entering into of this Agreement nor consummating the transaction
contemplated will constitute a violation or breach by Buyer of any agreement or
other instrument to which Buyer is a party, or to which it is subject or by
which any of its assets or properties may be affected, or of any judgment,
order, writ, injunction or decree issued against or imposed upon it.



iv.  
No consent or approval of any person or entity or governmental authority is
required regarding the execution and delivery of this Agreement by Buyer or the
consummation by Buyer of the transactions contemplated or the performance by
Buyer of its obligations under this Agreement.



v.  
There are no attachments, executions, assignments for the benefit of creditors,
or voluntary or involuntary proceedings in bankruptcy or under other debtor
relief laws contemplated by, pending, or threatened against Buyer.



vi.  
Buyer is not, and will not become, a person or entity with whom United States
persons or entities are restricted from doing business under regulations of OFAC
(including those named on OFAC’s Specially Designated and Blocked Persons list),
or under any statute, executive order (including the September 24, 2002,
Executive Order blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism) or other governmental action
and is not and will not engage in any dealing or transaction or be otherwise
associated with such persons or entities.



(c)           Covenants.  Until the Closing or the sooner termination of this
Agreement in accordance with the terms and conditions of this Agreement:


i. Sellers shall operate and maintain the Property in substantially the same
manner as prior hereto pursuant to Seller’s normal course of business (such
maintenance obligations not including capital expenditures or expenditures not
incurred in such normal course of business), subject to reasonable wear and tear
and further subject to destruction by casualty or other events beyond the
control of Sellers.


 
14

--------------------------------------------------------------------------------

 
ii. Except with respect to Rejected Contracts, Sellers may not cancel, modify,
extend, renew or permit the expiration of any Service Contracts relating the
Property, except for the expiration or termination of any such Service Contract
pursuant to its terms, or enter into any new service or leasing contract, except
to the extent that the same is terminable at Closing without Buyer’s consent
without the prior consent of Buyer, which consent shall not be unreasonably
withheld, conditioned, or delayed; provided, however, Buyer’s consent shall not
be required if such contract is cancelable upon not more than thirty (30) days’
notice.  Buyer’s failure to disapprove any request for consent by Sellers under
this paragraph within five (5) days following Sellers’ request therefor shall be
deemed to constitute Buyer’s consent thereto.


iii. Seller shall have the right to continue to offer the Property for lease in
the same manner as prior hereto pursuant to its normal course of business and,
upon request, shall keep Buyer reasonably informed as to the status of leasing
prior to the Closing.


iv. Sellers shall keep in force and effect with respect to the Property
insurance policies with amounts no less than those currently being carried by
Sellers through the Closing.


14.  POSSESSION.  Buyer shall take possession of the Property at Closing.


15.  INUREMENT.  This Agreement and its terms shall inure to the benefit of and
be binding upon the parties, their respective heirs, personal representatives,
permitted assigns, and other successors in interest.


16.  REAL ESTATE COMMISSION.   Buyer and Sellers each represent and warrant to
the other that neither of them has had any dealings with any person, firm,
broker or finder in connection with the negotiation of this Agreement and/or the
consummation of the purchase and sale contemplated herein, other than the Broker
named herein and other than legal counsel of their own choosing. No broker or
other person, firm or entity, other than said Broker is entitled to any
commission or finder's fee in connection with this transaction as the result of
any dealings or acts of such party, other than Hampton Beebe with ARA a Newmark
Company (“Broker”) to whom a commission, per separate agreement, will be payable
solely by Sellers, if and only upon occurrence of the Closing.  Sellers hereby
indemnifies, protects, defends and agrees to hold Buyer harmless from any loss,
liability, damage, cost, or expense (including, but not limited to, reasonable
attorneys' fees) resulting to Buyer from a breach of the representation and
warranty made by Sellers in this Section 16. Buyer hereby indemnifies, protects,
defends and agrees to hold Sellers harmless from any loss, liability, damage,
cost, or expense (including, but not limited to, reasonable attorneys' fees)
resulting to Sellers from a breach of the representation and warranty made by
Buyer in this Section 16. Seller shall be responsible for payment of any
commission due and owing to the Broker pursuant to the terms of a separate
written agreement by and between Seller and the Broker.


 
15

--------------------------------------------------------------------------------

 
17.  ASSIGNMENT.  Buyer may assign any of its rights and obligations under this
Agreement with the prior written consent of Sellers, which shall not be
unreasonably withheld.  Notwithstanding the foregoing, on or prior to the
Closing, Buyer shall have the right, without Seller’s prior written consent but
with prior written notice to Seller, to assign its rights and obligations under
this Agreement to an entity controlled directly or indirectly by Shahyar
Zayanderoudi (a/k/a Alex Roudi).  Any such assignment shall not release Buyer
from his obligations under this Agreement.


18.  ATTACHMENTS.  Any attachments hereto, and the terms and conditions set
forth herein shall be deemed incorporated into this Agreement by reference.


19.  DISCLOSURE OF HAZARDOUS SUBSTANCES


       A.  Definitions


1.  Hazardous Substances


“Hazardous Substances” shall mean any chemical, compound, material, mixture, or
substance that is now or may in the future be defined or listed in, or otherwise
classified pursuant to any Environmental Laws (defined below) as a “hazardous
substance”, “hazardous material”, “hazardous waste”,  “extremely hazardous
waste”, “infectious waste”, “toxic substance”, “toxic pollutant” or any other
formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, or toxicity.  The term “hazardous substances” shall also
include asbestos or asbestos-containing materials, radon, polychlorinated
biphenyls, petroleum, petroleum products or by-products, petroleum components,
oil, mineral spirits, natural gas, natural gas liquids, liquefied natural gas,
and synthetic gas usable as fuel, whether or not defined as a hazardous waste or
hazardous substance in any “Environmental Laws.”


2.  Environmental Laws


“Environmental Laws” shall mean all present and future federal, state and local
laws (whether under common law, statutes, ordinances, regulations, rules,
administrative rules and policies, judicial and administrative orders and
decrees, or otherwise), and all other requirements of governmental authorities
relating to the protection of human health or the environment.


3.  Intentionally Omitted.




     B.  Sellers’ Disclosure of Hazardous Substances and other Environmental
Conditions at the Property


 
16

--------------------------------------------------------------------------------

 
Sellers shall deliver all information in its possession as to whether or not
there are any hazardous substances or other environmental conditions on the
Subject Property.  Buyer is purchasing the same based on its own investigation
and evaluation. Buyer may, at Buyer’s expense, obtain, within the Feasibility
Period set forth in Section 10 above, a Phase One Environmental Audit Report on
the Property.


  C.  Release


Buyer hereby releases and forever discharges Sellers, their respective members,
managers, partners, officers, directors, shareholders, employees, agents,
representatives, affiliates, insurers, and their respective predecessors,
successors and assigns (collectively  “Seller Representatives” for purposes of
this Paragraph C.) from any and all claims, liability for strict liability and
causes of action of any kind, arising out of or relating in any way to any
Hazardous Substances that were first released following Closing, on, under, or
around the Property, or of the air, soil, groundwater or surface water at or
beneath the Property, and which are not caused by Sellers and/or Seller
Representatives, Sellers’ and/or Seller Representative’s passive or active
negligence, or predecessor in interest of Sellers, or any other person or entity
(“Buyer’s Substances”).  Sellers hereby releases and forever discharges Buyer,
its respective members, managers, partners, officers, directors, shareholders,
employees, agents, representatives, affiliates, insurers, and its respective
successors and assigns (collectively “Buyer Representatives” for purposes of
this Paragraph C.) from any and all claims, liability for strict liability and
causes of action of any kind, arising out of or relating in any way to any
Hazardous Substances that were first released prior to the Closing, on, under,
or around the Property, or of the air, soil, groundwater or surface water at or
beneath the Property, and which are deemed not to be caused by Buyer and/or
Buyer Representatives, Buyer’s and/or Buyer Representative’s passive or active
negligence (“Seller’s Substances”).


Without limiting the foregoing, Buyer agrees to defend and hold Sellers and
Seller Representatives free and harmless from any claims, liability for strict
liability, damages, attorney’s fees, costs, etc. as a result of any claims or
causes of action threatened or made by anyone not otherwise a party hereto,
including, without limitation, adjoining property owners and governmental
agencies arising from incidents that occurred following the Closing.  Without
limiting the foregoing, Sellers agrees to defend and hold Buyer and Buyer
Representatives free and harmless from any claims, liability for strict
liability, damages, attorney’s fees, costs, etc. as a result of any claims or
causes of action threatened or made by anyone not otherwise a party hereto,
including, without limitation, adjoining property owners and governmental
agencies arising from incidents that occurred prior to the Closing.


 
17

--------------------------------------------------------------------------------

 
  D. INDEMNIFICATION


Buyer absolutely and unconditionally agrees to indemnify and to hold the Sellers
and its directors, officers, employees, agents, stockholders and affiliates
(collectively the “Sellers Indemnified Parties”) harmless from and against any
and all loss, liability, claim, liability for strict liability, cost or expense
of any nature whatsoever, contingent or otherwise, foreseen or unforeseen,
including, without limitation, attorneys’ fees, court costs and litigation
expenses related to any Buyer’s Substances.  Sellers absolutely and
unconditionally agrees to indemnify and to hold the Buyer and its directors,
officers, employees, agents, stockholders and affiliates (collectively the
“Buyer Indemnified Parties”) harmless from and against any and all loss,
liability, claim, liability for strict liability, cost or expense of any nature
whatsoever, contingent or otherwise, foreseen or unforeseen, including, without
limitation, attorneys’ fees, court costs and litigation expenses related to
Seller’s Substances.


Buyer and Seller hereby specifically acknowledges that he has carefully reviewed
this provision and discussed its significance with legal counsel and
acknowledges that this provision is a material part of this Agreement.


This release shall inure to the benefit of and be binding upon Sellers’ and
Buyer’s respective successors, assigns and transferees.


20.  CONDOMINIUM DISCLOSURE.  Certain of the individual units to be purchased
hereunder and comprising a portion of the Property are subject to the
Condominium form of ownership as provided in Chapter 718, Florida Statutes
(each, a “Condominium Unit” and collectively, the “Condominium Units”), in
separate Condominiums.  Pursuant to the provisions of Florida Statutes
§718.706(5), Sellers are not required to comply with the filing and disclosure
requirements of Florida Statutes §§718.706(1) and (2), in that Sellers are
selling all of the Condominium Units included within the Property in a single
transaction to a single purchaser.   As to each of the separate Condominiums in
which Condominium Units are located,


THE BUYER HEREBY ACKNOWLEDGES THAT BUYER HAS BEEN PROVIDED WITH A CURRENT COPY
OF THE DECLARATION OF CONDOMINIUM, ARTICLES OF INCORPORATION OF THE ASSOCIATION,
BYLAWS AND RULES OF THE ASSOCIATION, AND A COPY OF THE MOST RECENT YEAR-END
FINANCIAL INFORMATION AND FREQUENTLY ASKED QUESTIONS AND ANSWERS DOCUMENT MORE
THAN 3 DAYS, EXCLUDING SATURDAYS, SUNDAYS, AND LEGAL HOLIDAYS, PRIOR TO THE
EXECUTION OF THIS CONTRACT.
 
 
 
18

--------------------------------------------------------------------------------

 
21.  CONDEMNATION; CASUALTY.


(a) If a material portion of the Property is condemned or taken by eminent
domain prior to the Closing, Buyer will, at its option, either (i) terminate
this Agreement by written notice of such termination to Sellers within ten (10)
days after Seller notifies Buyer of the condemnation and receive an immediate
refund of the Deposit, or (ii) close the transaction contemplated in this
Agreement, in which event Buyer will receive a credit against the Purchase Price
equal to the proceeds previously received by Sellers and attributable to the
Property from such condemnation or eminent domain proceeding (less any amounts
expended by Sellers to repair or restore the Property or in connection with such
condemnation or eminent domain proceeding ), and Sellers will assign to Buyer
all claims for such proceeds attributable to the Property from such condemnation
or eminent domain proceeding accruing thereafter. If Buyer fails to timely
deliver written notice of termination as described in (i) above, Buyer will be
deemed to have elected to terminate the Agreement. If less than a material
portion of the Property is condemned or taken by eminent domain prior to the
Closing, Buyer will close the transaction contemplated in this Agreement, Buyer
will receive a credit against the Purchase Price equal to the proceeds
previously received by Sellers and attributable to the Property from such
condemnation or eminent domain proceeding (less any amounts expended by Sellers
to repair or restore the Property or in connection with such condemnation or
eminent domain proceeding), and Sellers will assign to Buyer all claims for such
proceeds attributable to the Property from such condemnation or eminent domain
proceeding accruing thereafter.


(b) If a material portion of the Property is damaged or destroyed by fire or
other casualty prior to the Closing, Buyer may, at its option, either (i)
terminate this Agreement by written notice of such termination to Sellers within
ten (10) days after Sellers notifies Buyer of the casualty and receive an
immediate refund of the Deposit, or (ii) close the transaction contemplated in
this Agreement, in which event Buyer will receive a credit against the Purchase
Price equal to the proceeds received by Sellers and attributable to the Property
from such casualty (less any amounts expended by Sellers to repair or restore
the Property or to recover the insurance proceeds), and Buyer will also receive
a credit against the Purchase Price equal to the deductible under Sellers’
insurance policy regarding such casualty, and Sellers will assign to Buyer all
claims for such insurance proceeds attributable to the Property. If Buyer fails
to timely deliver written notice of termination as described in (i) above, Buyer
will be deemed to have elected to terminate the Agreement. If less than a
material portion of the Property is damaged or destroyed by fire or other
casualty prior to the Closing, Buyer will close the transaction contemplated in
this Agreement, Buyer will receive a credit against the Purchase Price equal to
the proceeds received by Sellers and attributable to the Property from such
casualty (less any amounts expended by Sellers to repair or restore the Property
or to recover the insurance proceeds), and Buyer will also receive a credit
against the Purchase Price equal to the deductible under Sellers’ insurance
policy regarding such casualty, and Sellers will assign to Buyer all claims for
such insurance proceeds attributable to the Property.


(c) With respect to a condemnation or eminent domain proceeding, a “material
portion” of the Property means any taking of property having a reasonably
estimated value or having a cost of repair or replacement of One Million and
No/100 Dollars ($1,000,000.00) or more, in the reasonable opinion of Buyer’s and
Sellers’ respective engineering consultants. With respect to a casualty, a
“material portion” of the Property means any casualty such that the cost of
repairs are reasonably expected to be One Million and No/100 Dollars
($1,000,000.00) or more, in the reasonable opinion of Buyer’s and Sellers’
respective engineering consultants.


 
19

--------------------------------------------------------------------------------

 


22. GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.


23. MUTUAL DRAFTING. In construing or interpreting the Agreement, the word “or”
shall not be construed as exclusive, and the word “including” shall not be
limiting.  The headings are for reference purposes only and are not to be
considered in construing the Agreement.  This Agreement shall be fairly
interpreted in accordance with its terms without any strict construction in
favor or against either party and ambiguities shall not be interpreted against
the drafting party.


24. SURVIVAL. If any provision or condition of the Agreement shall be held to be
invalid or unenforceable by any court of competent jurisdiction, such invalidity
or unenforceability shall attach only to such provision or condition.  The
validity of the remaining provisions and conditions shall not be affected
thereby and the Agreement shall be carried out as if any such invalid or
unenforceable provision or condition were not contained therein.
 
 
25. ENTIRE AGREEMENT; AMENDMENT. The Agreement constitutes the entire agreement
of the Parties with respect to the matters covered herein and supersedes any
written or oral understandings or agreements between the Parties respecting the
subject matter hereof.  The Agreement may not be amended except in writing by
the Parties.


26. ATTORNEY’S FEES. If any party hereto shall bring suit in connection with
this Agreement, the prevailing party in said suit shall be paid by the other
party reasonable attorney’s fees, costs and expenses as determined by the Court.


27. RADON GAS.  RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS
ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO
PERSONS WHO ARE EXPOSED TO IT OVER A PERIOD OF TIME.  LEVELS OF RADON THAT HAVE
EXCEEDED FEDERAL AND STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN
FLORIDA.  ADDITIONAL INFORMATION REGARDING RADON AND RADON TESTING MAY BE
OBTAINED THROUGH YOUR COUNTY HEALTH UNIT.


28.  TIME IS OF THE ESSENCE. Time is of the essence in this
contract.  Extensions, if any, must be agreed upon in writing by the parties.


 
20

--------------------------------------------------------------------------------

 
30. INSPECTION. Buyer will have, as per Section 10. “FEASIBILITY PERIOD ” above,
the full opportunity to inspect the Property and will be relying solely on its
own investigations of the title to and physical condition of the Property and
its operational history and the future potential of the Property as it deems
appropriate and, to the maximum extent permitted by law will be buying the
Property without recourse on an “as-is,” “where-is” and “with all faults”
condition and basis, and has not relied, and is not relying and will not rely on
any statements, representations, projections, whether oral or written, with
respect to the past, present or future physical condition or operation of, or
income from the Property, whether heretofore or hereafter made by (a) Sellers or
any of their respective managers, members, officers, agents, attorneys,
employees or representatives;  (b) other documents executed by a manger or
officer of each Seller and delivered by each such Seller to Buyer at the
closing, and  (c) any other instrument or document dated or delivered to Buyer
after the date hereof and  executed by any manager or officer of either Seller.


31. INTENTIONALLY DELETED.


32.  DEFAULT.
 
(a)           Buyer’s Default.  If, after satisfaction or waiver of all
contingencies of Buyer’s obligation to close as provided herein, the Closing
fails to occur due to Buyer’s default of any of its obligations pursuant to this
Agreement, Sellers, as Sellers’ sole and exclusive remedy may elect to terminate
this Agreement, and in the event Sellers elect to terminate this Agreement,
Escrow Agent will deliver the amount of the Deposit held in Escrow at the time
of the default as liquidated damages in full settlement of all claims of Sellers
against Buyer related to the transaction which is the subject of this Agreement,
it being specifically understood and agreed that in such event Sellers will
suffer material damages otherwise incapable of precise ascertainment; and
thereafter this Agreement will be terminated and the parties hereto will have no
further rights or obligations hereunder except as to any provision hereof which
by its terms expressly survives termination of this Agreement.
 
(b)           Sellers’ Default. If Closing fails to occur due to Sellers’
default of any of their obligations pursuant to the Agreement, Buyer, as Buyer’s
sole remedies may elect to either: (i) seek specific performance of this
Agreement and reimbursement of all reasonable costs and fees, including
reasonable attorneys’ fees, it incurs in pursuing the same; or (ii) terminate
this Agreement and, in such event, Buyer shall be entitled to receive a full
refund of the Deposit and Transaction Costs, and thereafter this Agreement shall
be of no further force and effect and the parties hereto will have no further
rights or obligation hereunder, except as to any provision hereof which by its
terms expressly survives termination of this Agreement.  “Transaction Costs”
shall mean all documented out of pocket costs actually incurred by Buyer in
connection with the transaction contemplated by this Agreement, up to but not in
excess of Two Hundred Thousand Dollars ($200,000.00).
 
33.   VENUE; JURISDICTION.  The parties hereto each hereby submit to the
jurisdiction of State and Federal Courts located within the State of
Florida.  Venue for all proceedings brought pursuant to, or in connection with,
this Agreement shall be Miami-Dade County, Florida.


 
21

--------------------------------------------------------------------------------

 
34.  JURY TRIAL WAIVER.  BUYER AND SELLER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY LITIGATION ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, THE
CLOSING HEREUNDER AND ANY OTHER DOCUMENTS, MATTERS OR TRANSACTIONS CONTEMPLATED,
EXECUTED OR UNDERTAKEN IN CONNECTION HEREWITH, OR ARISING OUT OF, UNDER, OR IN
CONNECTION HEREWITH, WHETHER BEFORE, IN CONNECTION WITH OR AFTER CLOSING. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT.  THE PROVISIONS OF THIS PARAGRAPH SURVIVE TERMINATION AND/OR CLOSING
HEREUNDER.


35. COUNTERPARTS.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original, and all such counterparts together shall
constitute one and the same instrument.  Any party may execute this Agreement by
signing any one counterpart. Receipt of a facsimile telecopy (followed promptly
by an original executed counterpart) shall be deemed receipt of an original.


36.  RISK OF LOSS.  Any risk of loss prior to the Closing shall be borne by the
Sellers.  Thereafter, it shall be borne by the Buyer.


37. SELLERS’ DISCLOSURE. Sellers hereby disclose to Buyer, and/or its assignees,
that Owens Financial Group, Inc., a California corporation, an affiliate /
manager of Sellers, is licensed by the California Bureau of Real Estate as a
Real Estate Broker, license #00188862.


38. AGREEMENT NOT RECORDABLE.  Neither this Agreement nor any part hereof shall
be recorded in the Public Records of any County in the State of Florida;
provided, however, that the foregoing shall not prohibit the filing or
introduction into evidence of this Agreement in any court proceeding related to
this Agreement.
 
39. ESCROW AGENT.  The Escrow Agent for the purposes of this Section 39) shall
hold and disburse the Deposit in accordance with this Agreement.  If Escrow
Agent desires, Buyer and Seller to execute Escrow Agent’s form of Escrow
Agreement, Buyer and Seller shall cooperate in an effort to agree upon and
promptly execute such reasonable and customary form of Escrow Agreement as
Escrow Agent may provide.  Upon execution of such separate Escrow Agreement, the
provisions of this Paragraph 39 shall be superseded and shall be of no further
effect, and the terms of the executed Escrow Agreement shall control.  In
receiving and maintaining the Deposit, Escrow Agent shall be deemed to be acting
only as a stake holder and shall have no liability for any loss or damage or for
the improper delivery of such funds, except where such loss or damage is the
result of Escrow Agent’s misconduct or negligence.  Escrow Agent shall not be
responsible for any defaults hereunder by any of the parties.  In the event of
an actual or potential dispute as to the rights of the parties hereto under this
Agreement, the Escrow Agent may in its sole discretion, continue to hold the
Deposit until the parties mutually agree to the release thereof, or until a
judgment of a court of competent jurisdiction shall determine the rights of the
parties thereto, or it may deposit any monies and all instruments held pursuant
to this Agreement in the court registry and the parties agree to indemnify
Escrow Agent from any costs and fees associated therewith, and upon notifying
all parties concerned of such action, all liability on the part of the Escrow
Agent shall fully terminate, except to the extent of an account of any monies
theretofore delivered out of escrow.  All parties agree that Escrow Agent shall
not be liable to any party or person whomsoever for any action taken or omitted
by Escrow Agent unless due to misconduct or negligence on the part of the Escrow
Agent.  All of the terms and conditions in connection with Escrow Agent’s duties
and responsibilities and the 
 
 
22

--------------------------------------------------------------------------------

 
rights of Seller, Buyer and any lender or anyone else, are contained in this
instrument, and the Escrow Agent is not required to be familiar with the
provisions of any other instrument or agreement, and shall not be charged with
any responsibility or liability in connection with the observance or
non-observance by anyone of the provisions of any other such instrument or
agreement.  Escrow Agent may rely and shall be protected in acting upon any
paper or other document which may be submitted to Escrow Agent in connection
with its duties hereunder and which is believed by Escrow Agent, in its exercise
of reasonable discretion to be genuine and to have been signed or presented by
the proper party or parties and shall have no liability or responsibility with
respect to the form, execution or validity thereof.  Escrow Agent shall not be
required to institute or defend any action or legal process involving any matter
referred to herein which in any manner affects it or Escrow Agent’s duties or
liabilities hereunder unless or until required to do so by the Buyer or Seller,
and then only upon receiving full indemnity in an amount and of such character
as Escrow Agent shall require, against any and all claims, liabilities,
judgments, attorneys’ fees and other expenses of every kind in relation thereto,
except in the case of Escrow Agent’s own willful misconduct or gross
negligence.  Escrow Agent shall not be bound in any way or affected by any
notice of any modification, cancellation, abrogation or rescission of this
Agreement, or any fact or circumstance affecting or alleged to affect the rights
or liabilities of any other persons, unless Escrow Agent has received written
notice satisfactory to Escrow Agent signed by all parties to this Agreement.
 
 
 
The undersigned parties hereby acknowledge receipt of a copy hereof and
acknowledge further that they have not received nor relied upon any statements
or representations made by any other party.




 


 
[Remainder of Page Intentionally Blank]
 

 
23

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
shown below.


 
SELLERS:



 
TOTB Miami, LLC.

 
By:  Owens Financial Group, Inc., its Manager
 
BY:________________________________
 
ITS:_______________________________
 
DATE _____________________________

 


 
TOTB North, LLC.

 
By:  Owens Financial Group, Inc., its Manager
 
BY:________________________________
 
ITS:_______________________________
 
DATE _____________________________

 
 
 
BUYER:



 
Interwest Capital Corporation or Assignee

 
 
BY:________________________________
 
ITS:_______________________________
 
DATE _____________________________





 
24

--------------------------------------------------------------------------------

 



 
ESCROW AGENT’S ACCEPTANCE


The undersigned agrees to act as Escrow Agent pursuant to the foregoing
Agreement and acknowledges receipt of the Deposit.


ESCROW AGENT


FIRST AMERICAN TITLE INSURANCE COMPANY




By: ____________________________
Name: _________________________
Title: ___________________________

 
25

--------------------------------------------------------------------------------

 



 
EXHIBIT A
LEGAL DESCRIPTION
[COMMENT: PLEASE PROVIDE LEGAL DESCRIPTION]

 
26

--------------------------------------------------------------------------------

 



 
EXHIBIT B
SPECIAL WARRANTY DEED


 
Prepared by
and when recorded return to:
W. Kent Ihrig, Esq.
[shumaker.jpg]
101 East Kennedy Boulevard
Suite 2800
Tampa, Florida 33602
Phone: (813) 229-7600


Consideration Paid: $[______________]
Documentary Stamp Tax Paid: $[_________]
Miami-Dade County Sur-tax Paid: $[_________] (if applicable)


SPECIAL WARRANTY DEED
 
THIS SPECIAL WARRANTY DEED is made this ___ day of ___________, 201__, by
_________________________________________, a Florida limited liability company,
whose address is 2221 Olympic Boulevard, Walnut Creek, California 94595
(hereinafter referred to as “Grantor”) to
________________________________________, a ______________________________,
whose address is 7724 Girard Avenue, Suite 300, La Jolla, California 92037
(hereinafter referred to as “Grantee”).
 
(Whenever used herein, the terms “Grantor” and “Grantee” shall be deemed to
include all of the parties to this instrument and the successors and assigns of
each party.)


WITNESSETH:
 
THAT, the Grantor, for Ten and No/100 Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby grants, bargains, sells, conveys, confirms, remises,
releases and transfers unto the Grantee all that certain land situate in
Pinellas County, Florida, legally described on Exhibit A hereto;


TOGETHER WITH all tenements, hereditaments and appurtenances, and every
privilege, right, title, interest and estate, reversion, remainder and easement
thereto belonging or in anywise appertaining (collectively, the “Property”).
 
TO HAVE AND TO HOLD, the same in fee simple forever.
 
        SUBJECT ONLY TO taxes and assessments accruing subsequent to December
31, 2015, and the matters set forth in Exhibit B, attached hereto and
incorporated herein by this reference; provide the foregoing shall not serve to
reimpose the same as encumbrances on the Property.


AND the Grantor does hereby covenant with the Grantee that the Grantor is
lawfully seized of the Property in fee simple; that it has good, right and
lawful authority to sell and convey the Property; that it warrants the title to
the Property and will defend the same against the lawful claims of all persons
claiming by, through or under the Grantor, but against none other.


 
27

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Grantor has caused this Special Warranty Deed to be
executed and delivered as of the day and year first above written.
 
Signed, sealed and delivered
in the presence of:
 
WITNESS:
__________________________________________



___________________________________                      By:                                                                           
Printed Name:________________________
                    Name: ______________________________

 
Title: ________________________________


__________________________________
Printed
Name:________________________                                                        




 
STATE OF CALIFORNIA                                  )
)
COUNTY OF CONTRA COSTA                       )


The foregoing instrument was acknowledged before me this ___ day of
_____________, 20__, by ______________________________, as
___________________________ of Owens Financial Group, Inc., as the Manager of
______________________, a Florida limited liability company, on behalf of the
company.  He o is personally known to me or o has produced
________________________ as identification.
 

                                                                                                                
_____________________________________
(NOTARIAL SEAL)
Notary Public


                                                                                                                
_____________________________________
               (Type, Print or Stamp Name)

 
28

--------------------------------------------------------------------------------

 


                                                                                                   
 



EXHIBIT A
 
LEGAL DESCRIPTION
 



 
29

--------------------------------------------------------------------------------

 



 
EXHIBIT C
DUE DILIGENCE CHECKLIST

 
30

--------------------------------------------------------------------------------

 



 
EXHIBIT D
ASSIGNMENT AND ASSUMPTION OF LEASES, INTANGIBLE PROPERTY AND CONTRACTS


THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS (this “Assignment”) is
executed as of the ____ day of __________, 201_ by and between
_______________________LLC, a _________________ limited liability company
(“Assignor”), having an address __________________________________ and
[__________________], a [__________________________________________]
(“Assignee”), having an address c/o [______________________________].


WHEREAS, Assignee is this day purchasing from Assignor and Assignor is conveying
to Assignee the Property (as such term is described in that certain Purchase
Agreement and Deposit Receipt dated as of __________________________ between
Assignor and Assignee).


WHEREAS, the Property is occupied by those certain tenants (the “Tenants”) under
the leases listed and described on Exhibit A annexed hereto (collectively, the
“Tenant Leases”).


WHEREAS, in connection with its ownership and management of the Property,
Assignor has certain rights, title and interest in licenses, permits,
entitlements, guaranties and warranties, architectural or engineering plans and
specifications, development rights related to the Property (collectively, the
“Intangible Property”).


WHEREAS, in connection with its ownership and management of the Property,
Assignor has entered into those certain maintenance, service and supply
contracts and equipment leases, in effect on the date hereof, listed and
described on Exhibit B annexed hereto (collectively, the “Contracts”).


WHEREAS, Assignor desires to transfer and assign to Assignee, and Assignee
desires to assume as provided herein, all of Assignor’s right, title and
interest in and to the Tenant Leases, Intangible Property and the Contracts.


NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.  
Assignor hereby transfers and assigns to Assignee all right, title and interest
of Assignor in and to the Tenant Leases, Intangible Property and the Contracts,
without representation, warranty or recourse, except as otherwise provided in
the Purchase Agreement and Deposit Receipt effective February 5, 2016 by and
between Assignor and Interwest Capital Corporation.

 
 
31

--------------------------------------------------------------------------------

 
 
2.  
Assignee hereby affirmatively and unconditionally assumes all of Assignor’s
obligations and liabilities under the Tenant Leases and the Contracts arising
from and after the date hereof.



3.  
This Assignment shall constitute a direction and full authority to any person or
entity that is a party to any of the Contracts to perform its obligation under
the Contracts for the benefit of Assignee without further proof to any such
party of the assignment to Assignee of the Contracts.



4.  
Assignee indemnifies and agrees to defend and hold Assignor harmless against all
loss, liability, claims or causes of action arising out of or relating to
Assignee’s failure to perform any of the obligations of the owner/lessor under
the Leases and Contracts from and after the date of this Assignment.  Assignor
agrees to indemnify, defend and hold Assignee harmless against all loss,
liability, claims or causes of action arising out of or relating to Assignor’s
failure to perform any of the obligations of the owner/lessor under the Leases
and Contracts but only for the period of time commencing on the date Assignor
acquired the Property through and including the date of this Assignment.



5.  
This Assignment may be executed in any number of counterparts, each of which may
be executed by any one or more of the parties hereto, but all of which shall
constitute one and the same instrument, and shall be binding and effective when
all parties hereto have executed and delivered at least one counterpart.



6.  
The terms and provisions of this Assignment shall be binding upon and inure to
the benefit of the respective parties hereto, and their respective successors
and assigns.




 
32

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the day and year first written above.




ASSIGNOR:
 
[___________________________________]
 
 
By:           _______________________
Name:
Title:



ASSIGNEE:
 
[___________________________________]
   
By:
   
Name:
   
Title:
 




 
33

--------------------------------------------------------------------------------

 



 
EXHIBIT A
(List of Tenant Leases)

 
34

--------------------------------------------------------------------------------

 



EXHIBIT B
(List of Contracts)



 
35

--------------------------------------------------------------------------------

 



 
EXHIBIT E
BILL OF SALE AND GENERAL ASSIGNMENT


THIS BILL OF SALE AND GENERAL ASSIGNMENT (this “Assignment”) is executed as of
the ____ day of _____________, 201__ by ______________________, a ________
limited liability company (“Assignor”), having an address
_____________________________________________ in favor of
[______________________________], a [______________________] (“Assignee”),
having an address c/o [______________________________].


WHEREAS, Assignee is this day purchasing from Assignor and Assignor is conveying
to Assignee the Property (as such term is described in that certain Purchase
Agreement and Deposit Receipt dated as of ____________________ between Assignor
and Assignee (the “Agreement”)).


WHEREAS, Assignor desires to assign, transfer, set over and deliver to Assignee
all of Assignor’s rights, if any, in and to the Personal (as such term is
defined in the Agreement) (collectively, the “Assigned Properties”) to the
extent assignable.


NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.  
Assignor hereby assigns, transfers, sets over and delivers to Assignee, its
successors and assigns, all of Assignor’s right, title and interest, if any, in
and to the Assigned Properties, without representation, warranty or recourse,
except as otherwise provided in the Purchase Agreement and Deposit Receipt
effective February 5, 2016 by and between Assignor and Interwest Capital
Corporation.



2.  
This Assignment is made without warranty, representation, or guaranty by, or
recourse against Assignor of any kind whatsoever.



3.  
This Assignment may be executed in any number of counterparts, each of which may
be executed by any one or more of the parties hereto, but all of which shall
constitute one and the same instrument, and shall be binding and effective when
all parties hereto have executed and delivered at least one counterpart.



4.  
The terms and provisions of this Assignment shall be binding upon and inure to
the benefit of the respective parties hereto, and their respective successors
and assigns.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
36

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Assignor has caused this Assignment to be duly executed as
of the day and year first written above.


ASSIGNOR:
   
 
By:           _______________________
Name:
Title:




 
37

--------------------------------------------------------------------------------

 



 
EXHIBIT F
FIRTPA




Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
the transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest by ________________ (“Transferor”), the undersigned
hereby certifies the following:


1.  
Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);



2.  
Transferor is not a disregarded entity as defined in Treasury Regulations §
1.1445-2(b)(2)(iii);



3.  
Transferor 's U.S. employer identification number is ________________; and



4.  
Transferor 's office address is ________________________________.



Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.


Dated:  __________________

 
 
 
By:_____________________________
Name:
Title:




 
38

--------------------------------------------------------------------------------

 



 
EXHIBIT G
TENANT NOTICE LETTER


 
________________________________.
 
[Address]
 


 
______________ _, 201_
 
By Certified Mail -
 
Return Receipt Requested
 
_______________________
_______________________
_______________________
_______________________
 
Re:
Lease (the “Lease”) dated __________ between _______________________________
(“Landlord”) and ______________________ encumbering certain real property
located at ________________________________, __________, __________ (the
“Property”)

 
Ladies and Gentlemen:
 
Please be advised that (1) Landlord has conveyed all of its right, title and
interest in and to the Property, including its interest as landlord under the
Lease, to _____________________________  (“Purchaser”), and (2) Purchaser has
assumed Landlord’s obligations under the Lease.


Accordingly, effective as of the date hereof, you are hereby notified and
directed to deliver all future rent and additional rent payments due under the
Lease, and any notices, inquiries or requests relating thereto, to Purchaser at:


_____________________________
                    
                                                                               
_____________________________
 


 

 
39

--------------------------------------------------------------------------------

 



In addition, all security deposits held by Landlord, if any, together with any
interest earned thereon, have been transferred to Purchaser.


Very truly yours,
 
 
 
 
By:           _______________________
Name:
Title:




 
40

--------------------------------------------------------------------------------

 



 
EXHIBIT H
CERTIFICATE OF SELLER


_____________________, as ____________________ as ______________________ of
_______________________________________, a __________________ limited liability
company, as Seller, under that certain Purchase Agreement and Deposit Receipt
dated _____________, 2016, by and between ___________________________, a
_______________ limited liability company, as Buyer and, as Seller (the
"Agreement") does hereby certify that all representations and warranties of
Seller set forth in the Agreement remain true as of __________, 2016.


[NAME]


By: 
________________________                                                     
Name: ______________________                     
Title: _______________________




STATE OF CALIFORNIA                                  )
)  SS.
COUNTY OF CONTRA COSTA                       )


The foregoing instrument was acknowledged before me this ____ day of _________,
2016 by __________________, as ______________________ of
______________________________, a __________________ limited liability
company.  He is personally known to me or has produced a driver's license as
identification.

                                                                                                                __________________________________
Notary Public
Print
Name:_________________________                                                                
Serial No. (if
any): ____________________                                                               



 
41

--------------------------------------------------------------------------------

 
